      Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 1 of 37




 1 ROBBINS GELLER RUDMAN & DOWD LLP
   STUART A. DAVIDSON (pro hac vice)
 2 CHRISTOPHER C. GOLD (pro hac vice)
   BRADLEY M. BEALL (pro hac vice)
 3 120 East Palmetto Park Road, Suite 500
   Boca Raton, FL 33432
 4 Telephone: 561/750-3000
   561/750-3364 (fax)
 5 sdavidson@rgrdlaw.com
   cgold@rgrdlaw.com
 6 bbeall@rgrdlaw.com

 7 Attorneys for Plaintiffs

 8 [Additional counsel appear on signature page.]

 9 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   DYLAN I. BALLARD (Cal. Bar No. 253929)
10 MOLLY LORENZI ( Cal. Bar No. 315147)
   Four Embarcadero Center
11 Seventeenth Floor
   San Francisco, CA 94111
12 Telephone: 415/434-9100
   415/434-3947 (fax)
13 dballard@sheppardmullin.com
   mlorenzi@sheppardmullin.com
14
   Attorneys for Non-Party International Seafood
15 Sustainability Foundation

16 [Additional counsel appear on signature page.]

17
                                        UNITED STATES DISTRICT COURT
18
                                       NORTHERN DISTRICT OF CALIFORNIA
19
                                           SAN FRANCISCO DIVISION
20
   TARA DUGGAN, et al., Individually and on       )     Case No. 3:19-cv-02562-WHO
21 Behalf of All Others Similarly Situated,       )
                                                  )     CLASS ACTION
22                                   Plaintiffs,  )
                                                  )     JOINT DISCOVERY DISPUTE
23           vs.                                  )     STATEMENT RE: SUBPOENA DUCES
                                                  )     TECUM TO NON-PARTY
24   TRI-UNION SEAFOODS LLC, d/b/a Chicken )            INTERNATIONAL SEAFOOD
     of the Sea International, Inc., a California )     SUSTAINABILITY FOUNDATION
25   company,                                     )
                                                  )
26                                   Defendant.   )
                                                  )
27

28


     Cases\4839-0443-5901.v1-5/27/20
      Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 2 of 37




 1             Plaintiffs and non-party International Seafood Sustainability Foundation (“ISSF”)

 2 respectfully submit the following Joint Discovery Dispute Statement pursuant to the Court’s

 3 Standing Order for Civil Cases, ¶4. ISSF consents to this Court hearing this discovery dispute

 4 pursuant to Rule 45(f) of the Federal Rules of Civil Procedure.

 5             A.        Plaintiffs’ Position
 6             Plaintiffs served a Rule 45 subpoena duces tecum (“Subpoena”) on ISSF seeking

 7 documents relating to Chicken of the Sea, StarKist, and Bumble Bee’s (collectively, the “Tuna

 8 Companies”) dolphin-safe and tuna-sustainability practices that are central to Plaintiffs’ claims in

 9 this case and in Gardner v. StarKist Co., No. 4:19-cv-02561-WHO. See Ex. A. 1 ISSF initially

10 objected wholesale to the Subpoena. See Ex. B. Through several good-faith meet-and-confers,

11 Plaintiffs and ISSF agreed that ISSF would produce: “(1) all communications between ISSF and

12 the Tuna Companies for the entirety of the alleged Class Period regarding dolphin mortality, and

13 (2) all documents for the entirety of the alleged Class Period regarding FADs, purse seine nets,

14 and longlines as they relate to dolphin mortality.” However, ISSF disputes that Plaintiffs are also

15 entitled to any documents or communications relating to the Tuna Companies’ sustainability

16 practices (or lack thereof), including documents underlying the very audits of the Tuna

17 Companies’ fishing vessels that ISSF finances and the Tuna Companies market to purportedly

18 substantiate their sustainability advertising. In other words, ISSF contends that any document that
19 does not contain some form of the word “dolphin” is not relevant to either case. ISSF also refuses

20 to produce all documents demonstrating the Tuna Companies’ financial support of ISSF (which

21 the Tuna Companies themselves helped create in 2009), claiming instead that “information

22 necessary to establish the ‘financial relationship’ between ISSF and the participating companies”

23 is publicly available in Form 990s filed with the IRS. Plaintiffs request that ISSF be compelled to

24 produce the requested “sustainability” and “financial support” documents sought by the Subpoena.

25             ISSF’s refusal to produce documents related to sustainability (but that do not include the

26 word “dolphin”) is based entirely on their own interpretation of Plaintiffs’ complaints. But their

27
   1
28 ISSFPlaintiffs included StarKist and Bumble Bee in their Subpoena for efficiency purposes, so that
         would not have to respond to potentially three identical subpoenas at different times.
   JT. DISC. DISPUTE STMT RE: SUBP. DUCES TECUM TO NON-PARTY ISSF - 3:19-cv-02562-WHO              -1-
     Cases\4839-0443-5901.v1-5/27/20
      Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 3 of 37




 1 interpretation is belied by Plaintiffs’ Second Amended Complaint (“SAC”) [ECF No. 54], and this

 2 Court’s denial of StarKist’s motion to dismiss in Gardner. In Gardner, this Court recognized that

 3 plaintiffs’ claims are based on StarKist’s dolphin safety and sustainability misrepresentations by

 4 concluding that plaintiffs “plausibly plead that StarKist misleads consumers into believing it is

 5 more committed to dolphin safety and sustainability than it really is.” Gardner v. Starkist Co.,

 6 No. 19-CV-02561-WHO, 2020 WL 1531346, at *4 (N.D. Cal. Mar. 31, 2020) (emphasis added).

 7             The fact is that Defendants’ widespread dependence on purse seine nets, FADs, and

 8 longlines is harmful to dolphins and the marine environment at large. As alleged in the complaints,

 9 even when dolphins are not captured by purse seine nets, the use of those nets in combination with

10 FADs attracts all sorts of marine life to the catch zone and “harms” dolphins and other species.

11 The same is true of longlines that are often baited with dolphins and other large fish harpooned at

12 sea. The ISSF has all sorts of information on the effects of these fishing methods on the marine

13 environment. Limiting ISSF’s productions to documents that specifically use some variation of

14 “dolphin” will almost certainly exclude a vast number of relevant documents.

15             A further review of the claims in this case make the relevance of these documents even

16 more clear. First, under the bolded heading “Chicken of the Sea’s MSC Logo and Sustainable

17 Fishing Practices Misrepresentations,” Plaintiffs allege that Chicken of the Sea includes on its

18 tuna products, along with its dolphin-safe logo, the “Certified Sustainable Seafood” MSC logo,
19 based on the ISSF audits, SAC, ¶60. Chicken of the Sea also promotes its own “SeaChange”

20 campaign that supposedly highlights its comprehensive approach to sustainability. Id., ¶62; see

21 also id., ¶63 (“Defendant’s sustainability representations and its use of the MSC certified

22 sustainability logo are false, deceptive, and/or misleading because it uses longlines and purse

23 seines employing FADs to capture its tuna that kill and/or harm dolphins and other marine life.”);

24 id., ¶64 (“Notwithstanding their organizations’ names and purported sustainable fishing practice

25 mission statements, neither the ISSF nor the MSC support the banning or effective control of

26 FADs, longlines, or other unsustainable fishing techniques.”). Second, in Count I of the SAC,

27 Plaintiffs allege Chicken of the Sea violated the UCL by “making the dolphin-safe representations

28 and sustainable fishing method representations, and using the MSC logo, which are false,
     JT. DISC. DISPUTE STMT RE: SUBP. DUCES TECUM TO NON-PARTY ISSF - 3:19-cv-02562-WHO            -2-
     Cases\4839-0443-5901.v1-5/27/20
      Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 4 of 37




 1 misleading, and/or deceptive[.]” Id., ¶¶117, 119, 122. Chicken of the Sea’s sustainability

 2 representations are clearly at issue and evidence regarding the same is highly relevant. See

 3 Meneweather v. Powell, No. 07-CV-04204 SBA (NC), 2012 WL 12995648, at *2 (N.D. Cal.

 4 Apr. 4, 2012) (“The question of relevancy [for a Rule 45 subpoena] should be construed liberally

 5 and with common sense and discovery should be allowed unless the information sought has no

 6 conceivable bearing on the case.”) (emphasis added).

 7             Plaintiffs have repeatedly attempted to limit the scope of their Subpoena and suggested to

 8 ISSF that the parties craft search terms to locate: (1) documents and communications regarding

 9 the audits of the Tuna Companies’ fishing vessels, which ISSF pays for and publish their final

10 audit reports; (2) communications with the Tuna Companies concerning FADs, purse seine nets,

11 and longlines; and (3) all financial support from the Tuna Companies to ISSF. Unfortunately, no

12 matter how much Plaintiffs offer to compromise, ISSF remains obstinate, continuing to object to

13 producing a single “sustainability” document that doesn’t include “dolphins.” There is no

14 justification for ISSF’s positions and ISSF should be compelled to produce responsive documents

15 to the Subpoena, as modified by Plaintiffs’ agreement.

16             B.        ISSF’s Position
17             Plaintiffs served non-party ISSF with an expansive subpoena requesting—among many

18 other categories—the production of “All documents related to” and all “communications between”
19 ISSF and its members, (Request No. 1), and “All documents and communications concerning”

20 various fishing methods (Requests Nos. 5-8). During the meet and confer process, ISSF explained

21 that these Requests go far beyond the core allegations in Plaintiffs’ Complaint, which are about

22 dolphin safety, and would require ISSF to collect, review, process, and produce virtually the

23 entirety of its files. ISSF asked Plaintiffs to narrow the subpoena to the dolphin safety issues that

24 actually underlie Plaintiffs’ claims in this litigation, as required when pursuing discovery from

25 non-parties under Rule 45. Fed. R. Civ. Proc. 45(d)(1) (Plaintiffs must “take reasonable steps to

26 avoid imposing undue burden or expense on a person subject to the subpoena.”); Dart Indus. Co.

27 v. Westwood Chem. Co., 649 F.2d 646, 649 (9th Cir. 1980) (“[T]he word nonparty serves as a

28 constant reminder of the reasons for the limitations that characterize ‘third-party’ discovery.”)
     JT. DISC. DISPUTE STMT RE: SUBP. DUCES TECUM TO NON-PARTY ISSF - 3:19-cv-02562-WHO               -3-
     Cases\4839-0443-5901.v1-5/27/20
         Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 5 of 37




 1 (internal citations omitted). Plaintiffs have refused to meaningfully narrow the subpoena, insisting

 2 that ISSF produce documents that have nothing to do with dolphins, on the grounds that their

 3 Complaint contains several ancillary references to “sustainability.” 2

 4             Non-party discovery is not an appropriate vehicle for exploring such ancillary references.

 5 The Complaint in this action is about alleged fraudulent statements regarding dolphin safety. The

 6 Complaint seeks relief for consumer fraud resulting from Defendant’s alleged failure to disclose

 7 dolphin mortality incurred while sourcing tuna for end-user products bearing the “Dolphin Safe”

 8 logo. Each of Plaintiffs’ nine claims for relief seeks damages because “Defendant’s dolphin-safe

 9 representations are false, misleading, and/or deceptive.” See, e.g., Complaint ¶¶ 14, 69, 73. The

10 Complaint contains 424 allegations about dolphin safety, but does not assert a single claim related

11 to “sustainability” independent of Defendant’s alleged use of dolphin-harming fishing techniques

12 and subsequent alleged use of “dolphin-safe” eco-labels. ISSF’s proposal for narrowing the

13 subpoena to dolphin harm and dolphin mortality would capture everything in ISSF’s possession

14 relevant to Plaintiffs’ claims.

15             Moreover, Plaintiffs ignore—as they have throughout the meet and confer process—the

16 fact that ISSF, as a 501(c)(3) nonprofit foundation, makes publicly available documents that

17 respond to every one of Plaintiffs’ Subpoena requests. These documents include technical reports,

18 workshops, infographics, data collections and best practices guides regarding each of the fishing
19 methods listed in the Subpoena; ISSF’s detailed IRS filings disclosing financial support from the

20 ISSF participating companies; and the audit protocol and full audit reports for every company that

21 participates in ISSF, among many other documents. (See https://iss-foundation.org). Plaintiffs

22 have never explained why these public documents are insufficient to meet their requests regarding

23 the auditing of ISSF members, the financial support that ISSF receives, or ISSF’s positions on

24

25

26   2
       Plaintiffs also rely on an order from a different case that makes an ancillary reference to the
   concept   of “sustainability.” Nowhere in that order does the Court reject, or even address, the
27 position that ISSF is taking here: that all of the claims in this action are expressly based on alleged
   fraudulent  statements  about dolphin safety, and ISSF’s discovery obligations as a non-party should
28 be limited accordingly.
   JT. DISC. DISPUTE STMT RE: SUBP. DUCES TECUM TO NON-PARTY ISSF - 3:19-cv-02562-WHO                   -4-
     Cases\4839-0443-5901.v1-5/27/20
      Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 6 of 37




 1 FADs, purse seine nets, and longlines (regardless of their connection to the dolphin safety issues

 2 raised in this litigation).

 3             Plaintiffs specifically insist that ISSF produce all documents relating to audits of the Tuna

 4 Companies—a request that appears nowhere in the Subpoena—but those documents are irrelevant,

 5 publicly available, and outside ISSF’s control. As ISSF has explained, and as the publicly available

 6 audits and audit protocol confirm, the audits are irrelevant to Plaintiffs’ claims because they do

 7 not include any dolphin-related criteria, and have nothing to do with dolphin safety or labeling or

 8 marketing representations regarding dolphins. Moreover, ISSF does not conduct the audits or take

 9 any role in collecting audit-related information from participating companies. An independent

10 third party called MRAG Americas conducts each audit, and is solely responsible for interacting

11 with the participating companies. As required under the publicly available audit protocol, all

12 documents collected by MRAG Americas are kept strictly confidential and are not shared with

13 ISSF. ISSF has neither custody nor control over any audit-related document that Defendant may

14 have shared with MRAG Americas.

15             Plaintiffs also insist on the production of “all documents” demonstrating the Tuna

16 Companies’ “financial support” of ISSF. Whether the Tuna Companies fund ISSF is irrelevant,

17 because ISSF does not operate any ecolabels, engage in the sale or marketing of tuna, audit

18 compliance with dolphin-related criteria, or otherwise participate in Defendant’s representations
19 regarding dolphin safety. To the extent Plaintiffs require this information, ISSF’s public Form 990s

20 disclose all regular or significant financial support from the Tuna Companies. Any irregular

21 instances of funding that are not required to be disclosed to the IRS are discoverable from

22 Defendant.

23             For the above reasons, to the extent ISSF is required to produce documents beyond the

24 large number of responsive documents it has made publicly available, the Court should narrow the

25 Subpoena to those document categories that are relevant to Plaintiffs’ claims in this action, i.e.:

26 (1) all communications between ISSF and the Tuna Companies for the entirety of the alleged Class

27 Period regarding dolphin mortality, and (2) all documents for the entirety of the alleged Class

28 Period regarding FADs, purse seine nets, and longlines as they relate to dolphin mortality.
     JT. DISC. DISPUTE STMT RE: SUBP. DUCES TECUM TO NON-PARTY ISSF - 3:19-cv-02562-WHO                  -5-
     Cases\4839-0443-5901.v1-5/27/20
      Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 7 of 37




 1    DATED: May 27, 2020                       ROBBINS GELLER RUDMAN
                                                 & DOWD LLP
 2                                              STUART A. DAVIDSON (pro hac vice)
                                                CHRISTOPHER C. GOLD (pro hac vice)
 3                                              BRADLEY M. BEALL (pro hac vice)

 4

 5                                                           s/ Stuart A. Davidson
                                                              Stuart A. Davidson
 6
                                                120 East Palmetto Park Road, Suite 500
 7                                              Boca Raton, FL 33432
                                                Telephone: 561/750-3000
 8                                              561/750-3364 (fax)
                                                sdavidson@rgrdlaw.com
 9                                              cgold@rgrdlaw.com
                                                bbeall@rgrdlaw.com
10
                                                BONNETT, FAIRBOURN, FRIEDMAN
11                                                & BALINT, P.C.
                                                ELAINE A. RYAN
12                                              CARRIE A. LALIBERTE
                                                2325 E. Camelback Road, Suite 300
13                                              Phoenix, AZ 85016
                                                Telephone: 602/274-1100
14                                              602/274-1199 (fax)
                                                eryan@bffb.com
15                                              claliberte@bffb.com

16                                              BONNETT, FAIRBOURN, FRIEDMAN
                                                  & BALINT, P.C.
17                                              PATRICIA N. SYVERSON
                                                MANFRED P. MUECKE
18                                              600 W. Broadway, Suite 900
                                                San Diego, CA 92101
19                                              Telephone: 619/756-7748
                                                602/274-1199 (fax)
20                                              psyverson@bffb.com
                                                mmuecke@bffb.com
21
                                                GOLDMAN SCARLATO & PENNY, P.C.
22                                              BRIAN DOUGLAS PENNY
                                                Eight Tower Bridge, Suite 1025
23                                              161 Washington Street
                                                Conshohocken, PA 19428
24                                              Telephone: 484/342-0700
                                                484/342-0701 (fax)
25                                              penny@lawgsp.com

26

27

28
     JT. DISC. DISPUTE STMT RE: SUBP. DUCES TECUM TO NON-PARTY ISSF - 3:19-cv-02562-WHO   -6-
     Cases\4839-0443-5901.v1-5/27/20
      Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 8 of 37




 1
                                                ZAREMBA BROWN PLLC
 2                                              BRIAN M. BROWN
                                                40 Wall Street, 52nd Floor
 3                                              New York, NY 10005
                                                Telephone: 212/380-6700
 4                                              bbrown@zarembabrown.com

 5                                              Attorneys for Plaintiff

 6    DATED: May 27, 2020                       SHEPPARD, MULLIN, RICHTER &
                                                HAMPTON
 7

 8                                                             s/ Dylan I. Ballard
                                                                Dylan I. Ballard
 9
                                                MICHAEL P.A. COHEN
10                                              2099 Pennsylvania Avenue, N.W., Suite 100
                                                Washington, DC 20006-6801
11                                              Telephone: 202/747-1958
                                                202/747-1901 (fax)
12                                              mcohen@sheppardmullin.com
13                                              DYLAN I. BALLARD (Cal. Bar No. 253929)
                                                MOLLY LORENZI (Cal. Bar No. 315147)
14                                              Four Embarcadero Center
                                                Seventeenth Floor
15                                              San Francisco, CA 94111
                                                Telephone: 415/434-9100
16                                              415/434-3947 (fax)
                                                mlorenzi@sheppardmullin.com
17                                              dballard@sheppardmullin.com
18
19

20

21

22

23

24

25

26

27

28
     JT. DISC. DISPUTE STMT RE: SUBP. DUCES TECUM TO NON-PARTY ISSF - 3:19-cv-02562-WHO     -7-
     Cases\4839-0443-5901.v1-5/27/20
Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 9 of 37




EXHIBIT “A”
                    Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 10 of 37
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Northern District
                                                       __________  DistrictofofCalifornia
                                                                                __________
                    TARA DUGGAN, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 19-cv-02562-WHO
            TRI-UNION SEAFOODS LLC, dba                                       )
           Chicken of the Sea International, Inc.                             )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:
                                                   International Seafood Sustainability Foundation
                                                       (Name of person to whom this subpoena is directed)

      ✔
      u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
               See attached Schedule A.


 Place: Robbins Geller Rudman & Dowd LLP                                                Date and Time:
          905 16th Street N.W., Suite 303                                                                    04/24/2020 9:00 am
          Washington, D.C. 20006

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        03/25/2020

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorn
                                                                                                                      Attorney’s
                                                                                                                          rnney
                                                                                                                             e ’s ssignature
                                                                                                                                    ignature
                                                                                                                                    ig


The name, address, e-mail address, and telephone number of the attorney representing (name of party)      Plaintiffs
                                                                        , who issues or requests this subpoena, are:
6WXDUW$'DYLGVRQ5REELQV*HOOHU5XGPDQ 'RZG//3
(3DOPHWWR3DUN5RDG6XLWH%RFD5DWRQ)/VGDYLGVRQ#UJUGODZFRP
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 11 of 37
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 19-cv-02562-WHO

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                     Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 12 of 37
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
        Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 13 of 37




                                             Schedule A

                       (International Seafood Sustainability Foundation)

I.     DEFINITIONS

       All definitions in the Federal Rules of Civil Procedure apply to this Subpoena. Each

undefined term in this Schedule A shall be given its usual dictionary definition, except terms that

have acquired a particular meaning within your industry or your company, in which case such

meaning shall apply for purposes of this Subpoena. In addition, as used herein:

       1.      “You,” “your,” and “ISSF” mean the International Seafood Sustainability

Foundation and its predecessors, subsidiaries, parents, affiliates, and other organizational or

operating units of each of them, all past and present directors, officers, employees, agents,

representatives, employees, consultants, and attorneys of any of them, all entities acting in joint-

venture or partnership relationships with each of them, and others acting on behalf of each of them.

       2.      “Bumble Bee” means Bumble Bee Foods, LLC and its predecessors, subsidiaries,

parents, affiliates, and other organizational or operating units of each of them; all past and present

directors, officers, employees, agents, representatives, employees, consultants, and attorneys of

any of them; all entities acting in joint-venture or partnership relationships with each of them; and

others acting on behalf of each of them.

       3.      “Chicken of the Sea” means Tri-Union Seafoods LLC (d/b/a Chicken of the Sea)

and its predecessors, subsidiaries, parents, affiliates, and other organizational or operating units of

each of them; all past and present directors, officers, employees, agents, representatives,

employees, consultants, and attorneys of any of them; all entities acting in joint-venture or

partnership relationships with each of them; and others acting on behalf of each of them, including,

but not limited to, Thai Union North America, Inc. and Thai Union Group PLC.
        Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 14 of 37




       4.        “Concerning” means, in whole or in part, constituting, containing, relating to,

embodying, reflecting, describing, involving, supporting, contradicting, evidencing, analyzing,

identifying, mentioning, stating, referring directly or indirectly to, dealing with, or in any way

pertaining to.

       5.        “Document” is synonymous in meaning and scope to the term in Rule 34(a)(1)(A)

of the Federal Rules of Civil Procedure and all materials that constitute “writings” or “recordings”

within the meaning of Rule 1001 of the Federal Rules of Evidence.               The term includes

electronically stored information (defined below), including all electronic communications (e.g.,

emails and attachments), files, data and databases, books, pamphlets, periodicals, letters,

memoranda, telegrams, reports, records, studies, handwritten notes, maps, drawings, working

papers, charts, papers, graphs, indices, tapes, data sheets or data processing cards, telephone

records or logs or any other written, recorded, transcribed, punched, taped, filmed, or graphic

matters, however produced or reproduced, to which you have or have had access. “Document”

also includes the original and any copy that is not identical to any other copies of documents

regardless of its origin or location. The phrase “all documents” means every document or group

of documents as defined above, that are known to you, or that can be located or discovered by

reasonably diligent efforts.

       6.        “Electronically stored information” or “ESI” means any portion of data available

on a computer or other device capable of storing electronic data (including, but not limited to, any

data on magnetic or optical storage media stored as an active file or backup file, in its native

format). “Electronically stored information” or “ESI” includes emails, spreadsheets, databases,

word processing documents, images, presentations, application files, executable files, log files,

and all other files present on any type of device capable of storing electronic data. Devices capable



                                                 2
        Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 15 of 37




of storing ESI include servers, desktop computers, portable computers, handheld computers,

tablets, flash memory devices, wireless communication devices, pagers, workstations,

minicomputers, mainframes, cell phones, smartphones, personal data assistants, and any other

forms of online or offline storage, whether on or off your premises.

        7.      “FAD” means a fish-aggregating device.

        8.      “StarKist” means StarKist Co. and its predecessors, subsidiaries, parents, affiliates,

and other organizational or operating units of each of them; all past and present directors, officers,

employees, agents, representatives, employees, consultants, and attorneys of any of them; all

entities acting in joint-venture or partnership relationships with each of them; and others acting on

behalf of each of them, including, but not limited to, Dongwon Industries and Dongwon Group.

        9.      “Tuna Companies” means StarKist, Bumble Bee, or Chicken of the Sea.

        10.     “Tuna Products” means any cans, pouches, cups, or other packaged, shelf-stable

tuna distributed for retail sale in the United States.

        11.     The phrase “documents sufficient to show” means both documents that are

necessary and documents that are sufficient to provide the specified information.

        12.     The term “including” shall be without limitation.

        13.     The terms “each” and “any” shall mean “any and all.”

        14.     The words “and” and “or” shall be used conjunctively or disjunctively, whichever

makes the request more inclusive.

        15.     The singular form of a word shall include the plural and vice versa.

II.     INSTRUCTIONS

        In addition to the requirements set forth in the Federal Rules of Civil Procedure, which

Plaintiffs incorporate herein, the following instructions apply to each of the document requests set

forth below, and are deemed to be incorporated in each of said requests.
                                                   3
        Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 16 of 37




        1.     Responsive data maintained electronically should be produced in one of the

following electronic formats: Excel, Comma Separated Values, or Text File (either tab delimited

or pike delimited). For each data field of transaction data produced, a complete description of the

contents of that data field and the units of measurement used should be supplied. Each data field

should be reported using a common unit of measure. If the data field contains coded values, then

provide a table or code sheet sufficient to understand or interpret those values. If transaction data

is produced with different data fields arranged in separate database tables or files, then insure that

the data fields exist in each table or file so that the tables or files can be linked together. Also

provide a description of which data fields in each database table or file can be used to perform that

link.

        2.     These document requests shall be deemed to be continuing in nature so that if you

or any person acting on your behalf subsequently discovers or obtains possession, custody, or

control of any document previously requested or required to be produced, you shall promptly make

such document available. Each supplemental response shall be served on Plaintiffs no later than

30 days after the discovery of the further information.

        3.     These requests include data and information stored electronically or magnetically.

To the extent responsive documents or data are maintained in an electronic format, including, but

not limited to, on a disk, tape, hard drive, flash drive, steady state drive, or other magnetic or

machine-readable format, please produce the electronic version along with manuals and all other

documents sufficient to operate, display, read, and interpret the programs, documents, or data.

        4.     You should construe these requests as follows: (a) the singular includes the plural

and the plural includes the singular; (b) the masculine, feminine, or neuter pronoun includes the

other genders; (c) the conjunctions “and” and “or” should be read either disjunctively or



                                                  4
        Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 17 of 37




conjunctively to bring within the scope of the request all information that might otherwise be

construed to be outside its scope; (d) the words “any” and “all” shall include “each and every”;

and (e) the present tense of a verb includes its past tense and vice versa.

       5.      These document requests require that all documents created, generated, or dated

during the relevant time period (defined below), as well as documents created, generated, or dated

outside this period, but which contain information concerning this period or were referred to by

documents responsive to these document requests, be produced by you.

       6.      In producing documents and ESI, you are to furnish all documents or ESI in your

possession, custody, or control, regardless of the physical location of the documents or whether or

not such documents or materials are possessed directly by you.

       7.      In producing documents and ESI, you are requested to produce the original of each

document or item of ESI requested, together with all non-identical copies and drafts of such

document. If the original of any document or item of ESI cannot be located, a copy shall be

produced in lieu thereof, and shall be legible and, for a document, bound or stapled in the same

manner as the original.

       8.      All documents or things that respond, in whole or in part, to any portion of these

requests are to be produced in their entirety, including all attachments and enclosures. Documents

attached to each other, and email messages and their attachments, should not be separated.

       9.      Documents or ESI not otherwise responsive to these requests shall be produced if

such documents or ESI mention, discuss, refer to, or explain the documents that are called for by

these requests, or if such documents are attached to documents called for by these requests and

constitute routing slips, transmittal memoranda, letters, cover sheets, comments, evaluations, or

similar materials.



                                                  5
        Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 18 of 37




       10.     All documents and ESI shall be produced in the same order as they are or were kept

or maintained by you in the ordinary course of your business. If any documents or items of ESI

have been removed from the files in which they were found for purposes of producing them in

response to these requests, indicate for each document the file(s) from which the document(s) was

(were) originally located.

       11.     All documents shall be produced in the file folder, envelope, or other container in

which the documents are kept or maintained by you. If for any reason the container cannot be

produced, produce copies of all labels or other identifying marks.

       12.     Documents and ESI shall be produced in such fashion as to identify the department,

branch, or office in whose possession they were located and, where applicable, the natural person

in whose possession they were found and the business address of each document custodian(s).

       13.     Documents attached to each other should not be separated, including, but not

limited to, email attachments.

       14.     If a document or item of ESI once existed and has subsequently been lost,

destroyed, or is otherwise missing, please provide sufficient information to identify the document

and state the details concerning its loss.

       15.     All documents produced in paper form should be numbered sequentially, with a

unique number on each page, and with a prefix identifying the party producing the document.

       16.     Documents shall be produced in such fashion as to identify the department, branch,

or office in whose possession they were located and, where applicable, the natural person in whose

possession they were found and the business address of each document’s custodian.




                                                6
        Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 19 of 37




       17.     If you object to any part of these document requests, please: (a) state each objection

you assert in sufficient detail to permit the Court to determine the validity of the objection; and (b)

produce all responsive documents to which your objection does not apply.

       18.     If you claim that any part of these document requests is vague or ambiguous, please

identify the specific language you consider vague or ambiguous and state the interpretation of the

language in question you used to frame your response.

       19.     If any documents are redacted on a basis other than privilege, provide the

information and reason for redacting that document in sufficient detail to allow other parties to

assess the validity of the claim for redaction.

       20.     If you redact any portion of the document, stamp the word “REDACTED” beside

the redacted information on each page of the document which you have redacted.

       21.     If you claim the attorney-client privilege or any other privilege or work product

protection for any document, provide a detailed privilege log that contains at least the following

information for each document or portion of document withheld or redacted on such grounds: (a)

the date of the document or item of ESI; (b) the identity of each and every author of the document

or item of ESI; (c) the identity of each and every person who prepared or participated in the

preparation of the document or item of ESI; (d) the identity of each and every person who received

the document or item of ESI; (e) the identity of each and every person from whom the document

or item of ESI was received; (f) a general description of the subject matter; (g) the present location

of the document or item of ESI and all copies thereof; (h) the identity of each and every person

having custody or control of the document or item of ESI and all copies thereof; (i) the identity of

the numbered request(s) to which the document or item of ESI is responsive; and (j) sufficient




                                                  7
        Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 20 of 37




information concerning the document or item of ESI and the circumstances thereof to explain the

claim of privilege or protection and to permit the adjudication of the propriety of the claim.

        22.      If you assert privilege with respect to part of a responsive document or item of ESI,

redact the privileged portion and indicate clearly on the document where the material was redacted.

Produce the redacted document or item of ESI even if you believe that the non-redacted portion is

not responsive. Identify the redacted portions on the privilege log in the same manner as withheld

documents. Non-responsiveness of a portion of a document or item of ESI is not a sufficient basis

for redaction.

        23.      These requests seek all responsive documents and materials during the relevant

time period that are applicable to or concerning the matters and subjects referenced therein,

regardless of whether the particular responsive document or item of ESI was created or generated

during the relevant time period.

III.    FORM OF PRODUCTION

        1.       Except for the types of documents requested in native format below, ESI should be

produced as single-page, black and white, 300 DPI, 1 bit Group IV TIFF images for each page of

each document, with each image file named after the production number of that page, with

extension “.tif.”

        2.       To the extent reasonably possible, the imaged data shall retain all attributes of the

native or hard-copy file, such as document breaks and original document orientation (i.e., portrait

to portrait and landscape to landscape). Word processing documents will be processed to TIFF

format and imaged showing track changes or edits, comments, notes, and other similar

information.

        3.       Embedded files should be included in the production.



                                                   8
        Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 21 of 37




       4.      To the extent a document is not already unitized, you should undertake reasonable

efforts, if a document consists of more than one page, to unitize the document and any

attachment(s) as in their original form when creating the image files. You should undertake

reasonable efforts to ensure that distinct documents are not merged into a single record and that

single documents are not split into multiple records.

       5.      Text files should be produced as one file per document, named after the starting

production number assigned to the document and ending with extension “.txt,” with a text directory

for each production volume, and with a relative file path to the text file provided in the related

database load file. With the exception of TIFF, PDF, and other image file types for which the text

cannot be extracted, the text of documents should be extracted directly from the native file without

using Optical Character Recognition (“OCR”), except in the case of redacted documents.

Documents produced in redacted form should not have text files populated with extracted text but

should, instead, have text files populated with OCR data which will not contain the redacted data.

If a document does not contain extractable text, you should provide OCR files for that document

to the extent possible.

       6.      Data containing color need not initially be produced in color. Reasonable requests

for data containing color should be honored, if the original data contains color necessary to

understand the meaning or content of the data, including, but not limited to, photos, graphs, and

charts, and which will be produced as single-page 300 DPI JPG images with JPG compression and

a high quality setting as to not degrade the original image.

       7.      Electronic documents attached to an e-mail or electronic document and hard-copy

documents attached or appended to a hard-copy document, are to be produced contemporaneously

and sequentially immediately after the parent document. Non-relevant attachments may be



                                                 9
         Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 22 of 37




excluded from production, but non-relevant parent documents with relevant attachments must be

produced. All non-relevant attachments excluded from production should be produced as a

slipsheet or placeholder with file name information provided on the face of the slipsheet and in the

accompanying metadata. Parent-child relationships within a document family (the association

between an attachment and its parent document) shall be preserved. A document and all other

documents in its attachment range constitutes a family group. Each document shall be produced

with the production number for the first and last page of that document in the “BEGNO” and

“ENDNO” fields of the data load file and with the “BEGATTACH” and “ENDATTACH” fields

listing the production number for the first and last page in the document family.

         8.    Each of the metadata and coding fields set forth in the attached Table 1 that

reasonably can be extracted from an electronic document shall be produced for that document.

Fields that are not populated shall be left with null values and not populated with fillers or spaces.

All metadata pertaining to dates and times will be standardized to Coordinated Universal Time

(UTC).

         9.    Production numbers shall be branded to the lower right hand corner of TIFF images

and confidentiality designations (if applicable) shall be electronically branded or burned to the

lower left hand corner of TIFF images so that they legibly print with the images. If one or more

production numbers is skipped in a production, you will so note in a cover letter accompanying

the production or in a privilege log. Reasonable efforts should be used to ensure that production

numbers: (a) are unique and consistent across the entire production, provided, however, that parties

may use multiple prefixes to reflect productions from separate entities or related to specific experts;

(b) maintain a constant prefix and page length (0-padded) across the production, consistent with

the requirements of sub-paragraph (a); (c) contain a prefix that clearly identifies the producing



                                                  10
        Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 23 of 37




party; (d) contain no special characters or embedded spaces; and (e) are sequential within a given

document.    Attachments will immediately follow the production number(s) for the parent

document. Production number prefixes shall be consistent across all documents a party produces

in the litigation. However, to the extent you produce documents as they were produced in prior

proceedings, the documents shall retain their numbering from the prior proceedings.

       10.     Accompanying image load/unitization files and delimited text files should be

produced with an .opt image cross-reference file and a delimited database load file (i.e., .dat). The

database load file should contain the following fields: “BEGNO,” “ENDNO,” “PAGES,”

“VOLUME,” and “CUSTODIAN.”

       11.     Where TIFF images of certain electronic documents are not readable, you may

produce such documents in native format. To the extent a document is not adequately represented

in TIFF image format, the receiving party may request that the file or document be produced in

native format by identifying the document by production number, the production of which shall

not unreasonably be withheld.

       12.     Certain types of files such as system, program, proprietary files, audio files, and

video files may not be amenable to conversion into TIFF format. Such files will not be converted

into TIFF format but will be produced in their native format.

       13.     Spreadsheets, including Microsoft Excel Spreadsheets, Microsoft Access, and

Google Sheets, shall be produced in native format with a single-page TIFF slipsheet/placeholder

document that contains the native file name and a Bates number in its place. These will be

produced with a link to the native file in the “NATIVELINK” field, along with all extracted text

and applicable metadata fields set forth in Table 1. If a spreadsheet requires redactions, the




                                                 11
       Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 24 of 37




redactions should be implemented while also ensuring that proper formatting and usability are

maintained.

       14.     Presentation files, including Microsoft PowerPoint, Google Slides, and other

electronic slide programs, shall be produced in native format. These should be produced with a

link to the native file in the “NATIVELINK” field, along with all extracted text and applicable

metadata fields set forth in Table 1. For presentation files, hidden slides will be revealed and all

slides will be printed in Slide and Notes view (one slide per page) with the slide appearing at the

top of the page and the notes appearing at the bottom of the page. If a presentation file requires

redactions, you may produce as TIFF images processed in accordance with the formatting

specified for TIFF images and should be processed with hidden slides and all speaker notes

unhidden and processed to show both the slide and the speaker’s notes on the image.

       15.     You may produce data files that require large text extractions, such as XML and

XPD files, in native format.

       16.     The native files shall be renamed with the Bates prefix-Bates number.

       17.     Where native files are produced in lieu of TIFF images, each native file will be

assigned a unique production number. You should produce a placeholder (a single-page TIFF

slipsheet indicating that the native item was produced) along with the file itself in native format;

provided that, in lieu of producing a placeholder, you may produce TIFF or JPEG images of

PowerPoint or other presentation files in addition to producing native files. The placeholder will

be branded with the production number in the lower right hand corner, the original filename of the

native file, and the phrase “PRODUCED IN NATIVE ONLY” branded in the center of the page.

You should also brand any confidentiality or similar endorsements in the lower left hand corner of

the placeholder.



                                                12
        Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 25 of 37




       18.     To the extent that any file identified for production in native format contains

information subject to a claim of privilege or any other applicable protection that requires

redaction, you may convert that file to TIFF format and produce it with the necessary redactions,

along with OCR text that reflects such redactions. All such OCR text will be Unicode-compliant

(UTF-8) to the extent practical. For spreadsheet files, and for other files where such conversion

renders the document not reasonably usable, you should produce the document in a reasonably

usable form to be agreed upon by the respective parties. The portion of the redacted text shall be

clearly identified on the face of the TIFF image, either by masking the redacted content with

electronic highlighting in black or through the use of redaction boxes. The label “REDACTED”

shall appear on the face of the redacted portion of the TIFF image. The redacted TIFF image shall

be produced in accordance with the image load file specifications above, and any other provisions

for the production of TIFF images contained herein. Redacted text shall not be included in the text

file for that redacted TIFF image. The original unredacted native file shall be preserved pending

conclusion of this action.

       19.     You will make reasonable efforts to remove passwords or other security protection

from any native file prior to production. If the security protection cannot be removed from a native

file after reasonable efforts by the producing party, a placeholder TIFF image may be produced in

place of the native file indicating that security protection could not be removed from the data.

       20.     You should de-duplicate only exact duplicates based on MD5 hash values at the

family level. De-duplication shall not break apart families. An e-mail that includes content in the

“bcc” or other blind copy field shall not be treated as a duplicate of an e-mail that does not include

content in the “bcc” or other blind copy field. Alternatively, you may produce the e-mail

containing the bcc by itself. If you are de-duplicating across custodians, you shall populate a field



                                                 13
        Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 26 of 37




of data that identifies each custodian who had a copy of the produced document (the

“CUSTODIAN-ALL field”) in addition to a separate field of data identifying the custodian whose

document is produced. If you are de-duplicating within custodians only, there is no need to create

or provide the CUSTODIAN-ALL field.

        21.     If you intend to use TAR/predictive coding for the purpose of identifying or culling

the documents to be reviewed or produced, this intention will be disclosed prior to using any such

technology and with ample time to meet and confer as to the technology to be used and come to

an agreement on the search protocol.

        22.     If a response to discovery requires production of ESI contained in a database or

comprehensive electronic accounting system, you shall meet and confer with the requesting party

concerning a reasonable method of production. To the extent reasonably available, you shall also

provide any data dictionary, key, or other information sufficient to provide a reasonable

understanding of the contents of the database or accounting system.

        23.     With respect to documents that exist in hard-copy format, you should image and

produce such documents as TIFF images. Where paper scanned images have identification spines,

file folder labels, “post-it notes,” or any other labels, the information on the label shall be scanned

and produced to the extent practicable. In addition, folder labels, box labels, or binder labels

(including spines), or other similar top-level identifiers, to the extent practicable, shall be manually

recorded at the time of scanning and coded in the Binder and/or Folder field. Reasonable requests

for documents containing color should be honored, if the original data contains color necessary to

understand the meaning or content of the document, including, but not limited to, photos, graphs,

and charts, and which will be produced as single-page 300 DPI JPG images with JPG compression

and a high quality setting as to not degrade the original image. Load files for such productions



                                                  14
          Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 27 of 37




shall include data relevant to the individual documents, including Bates numbering, custodian,

OCR, and folder labels and box labels that have been manually recorded.

          24.    To the extent you produce materials that were previously produced in a different

action or proceeding, you shall disclose prior to production how such materials were produced in

the previous action. You may produce materials as they were produced in the prior action or

proceeding, but will meet and confer with the receiving party regarding any additional metadata

overlays or alternative formats that may be required in order to make the materials reasonably

usable.

IV.       RELEVANT TIME PERIOD

          Unless otherwise stated, each paragraph in this Subpoena covers the period of time March

1, 2009 to present. If a document prepared before or after this period is necessary for a correct or

complete understanding of any document covered by a request, you must produce the earlier or

subsequent document as well. If any document is undated and the date of its preparation cannot

be determined, the document shall be produced if otherwise responsive to the production request.

V.        DOCUMENTS REQUESTED

          1.     All documents related to, and communications between or among, the ISSF on the

one hand and any of the Tuna Companies on the other hand.

          2.     All documents and communications related to the ISSF’s relationship (financial or

otherwise) with any of the Tuna Companies, including documents sufficient to show all money or

thing(s) of value received from any of the Tuna Companies.

          3.     All documents and communications related to the ISSF’s role in any of the Tuna

Companies’ marketing or sale of Tuna Products as dolphin-safe.

          4.     All documents and communications related to the ISSF’s role in any of the Tuna

Companies’ marketing or sale of Tuna Products as sustainably sourced.

                                                 15
       Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 28 of 37




       5.     All documents and communications concerning FADs.

       6.     All documents and communications concerning bycatch.

       7.     All documents concerning long lines.

       8.     All documents concerning purse seine nets.

       9.     All documents and communications relating the Tuna Companies’ marketing or

sale of Tuna Products as dolphin-safe.

       10.    All documents and communications relating to the Tuna Companies’ marketing or

sale of Tuna Products as sustainably sourced.

       11.    All documents and communications related to Pacifical’s request for certification

of any Tuna Product by the Marine Stewardship Council.

       12.    All documents and communications related to any other request by any tuna

company (not limited to the Tuna Companies as defined herein) for certification of any Tuna

Products by the Marine Stewardship Council.

       13.    All documents related to the dispute between the United States and Mexico before

the World Trade Organization in the matter DS381: United States – Measures Concerning the

Importation, Marketing and Sale of Tuna and Tuna Products.




                                                16
                                Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 29 of 37
                                                     TABLE 1: METADATA FIELDS

        Field Name               Example / Format                                    Description
BEGNO                            ABC0000001 (Unique ID)                              The Document ID number associated with the first page of a document.

ENDNO                            ABC0000003 (Unique ID)                              The Document ID number associated with the last page of a document.

BEGATTACH                        ABC0000001 (Unique ID Parent-Child Relationships)   The Document ID number associated with the first page of the parent document.

ENDATTACH                        ABC0000008 (Unique ID Parent-Child Relationships)   The Document associated with the last page of the last attachment.

VOLUME                           VOL001                                              The name of CD, DVD or Hard Drive.

RECORDTYPE                       Options: eMail, Attachment, Scanned Doc, eFile      The record type of a document.

SENTDATE                         MM/DD/YYYY                                          The date the email was sent.

SENTTIME                         HH:MM                                               The time the email was sent.

RECEIVEDDATE                     MM/DD/YYYY                                          The date the document was received.

RECEIVEDTIME                     HH:MM                                               The time the document was received.

CREATEDATE                       MM/DD/YYYY                                          The date the document was created.

CREATETIME                       HH:MM                                               The time the document was created.

LASTMODDATE                      MM/DD/YYYY                                          The date the document was last modified.

LASTMODTIME                      HH:MM                                               The time the document was last modified.

MEETING START DATE               MM/DD/YYYY                                          Start date of calendar entry

MEETING START TIME               HH:MM                                               Start time of calendar entry

MEETING END DATE                 MM/DD/YYYY                                          End date of calendar entry

MEETING END TIME                 HH:MM                                               End time of calendar entry

FILEPATH-ALL                     i.e. /JSmith.pst/Inbox                              The file paths from the locations from which the items were stored in the usual course
                                      /JSmith.pst/Deleted Items                      of business. This field should be populated for both e-mail and e-files and separated
                                      /Network Share/Accounting/…                    by semicolons.
                                      /JSmithPC/Users/JSmith/My Documents/...
AUTHOR                           jsmith                                              The author of a document from extracted metadata.

LASTEDITEDBY                     jsmith                                              The name of the last person to edit the document from extracted metadata.

FROM                             Joe Smith <jsmith@email.com>                        The display name and e-mail of the author of an e-mail. If only e-mail is given, then
                                                                                     just list the e-mail address. An e-mail address should always be provided for every
                                                                                     document.
TO                               Joe Smith <jsmith@email.com>; tjones@email.com      The display name and e-mail of the recipient(s) of an e-mail. If only e-mail is given,
                                                                                     then just list the e-mail address. An e-mail address should always be provided for
                                                                                     every document.
CC                               Joe Smith <jsmith@email.com>; tjones@email.com      The display name and e-mail of the copyee(s) of an e-mail. If only e-mail is given,
                                                                                     then just list the e-mail address. An e-mail address should always be provided for
                                                                                     every document.
BCC                              Joe Smith <jsmith@email.com>; tjones@email.com      The display name and e-mail of the blind copyee(s) of an e-mail. If only e-mail is
                                                                                     given, then just list the e-mail address. An e-mail address should always be provided
                                                                                     for every document.
SUBJECT                                                                              The subject line of the e-mail.

TITLE                                                                                The extracted document title of a document.

CUSTODIAN                        Smith, Joe; Doe, Jane                               All of the custodians / sources of a document from which the document originated,
                                                                                     separated by semicolons.
ATTACH COUNT                     Numeric                                             The number of attachments to a document.

FILEEXT                          XLS                                                 The file extension of a document.
FILENAME                         Document Name.xls                                   The file name of a document.

FILESIZE                         Numeric                                             The file size of a document (including embedded attachments).

HASH                                                                                 The MD5 or SHA-1 Hash value or "de-duplication key" assigned to a document. The
                                                                                     same hash method (MD5 or SHA-1) should be used throughout production.
CONVERSATION INDEX                                                                   ID used to tie together e-mail threads.
REDACTED                         YES, NO                                             If a document contains a redaction, this field will display 'YES'.
TIMEZONE                         PST, CST, EST, etc                                  The time zone the document was processed in. NOTE: This should be the time zone
PROCESSED                                                                            where the documents were located at time of collection.
NATIVELINK                       D:\NATIVES\ABC000001.xls                            The full path to a native copy of a document.

                                 D:\TEXT\ABC000001.txt                               The path to the full extracted text of the document. There should be a folder on the
                                                                                     deliverable, containing a separate text file per document. These text files should be
                                                                                     named with their corresponding bates numbers. Note: E-mails should include
FULLTEXT
                                                                                     header information: author, recipient, cc, bcc, date, subject, etc. If the attachment
                                                                                     or e-file does not extract any text, then OCR for the document should be provided.




           Updated: 2/22/2016                                                                                                                          Page 1 of 1
Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 30 of 37




EXHIBIT “B”
        Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 31 of 37


                                                                       Sheppard, Mullin, Richter & Hampton LLP
                                                                       Four Embarcadero Center, 17th Floor
                                                                       San Francisco, California 94111-4109
                                                                       415.434.9100 main
                                                                       415.434.3947 fax
                                                                       www.sheppardmullin.com



                                                                       Dylan Ballard
                                                                       415.774.2914 direct
                                                                       dballard@sheppardmullin.com
April 7, 2020


VIA E-MAIL

Stuart A. Davidson
Robbins Geller Rudman & Dowd LLP
120 E. Palmetto Park Road, Suite 500
Boca Raton, FL 33432
sdavidson@rgrdlaw.com


Re:    Duggan, et al. v. Tri-Union Seafoods LLC (Case No. 19-cv-02562-WHO)


Dear Stuart:

Pursuant to Federal Rule of Civil Procedure 45(d)(2)(B), non-party International Seafood
Sustainability Foundation (ISSF) objects to Plaintiffs’ Subpoena to Produce Documents
(Subpoena), served on March 25, 2020.

I.     Plaintiffs Have Failed to Tailor Their Requests to Avoid Imposing an Undue
       Burden or Expense on Non-Party ISSF: All Requests

The Subpoena does not comply with the Federal Rule of Civil Procedure 45(d)(1) requirement
that a party or responsible attorney issuing a non-party subpoena “take reasonable steps to
avoid imposing undue burden or expense on a person subject to the subpoena.” Rule 45
imposes both a duty on the issuing attorney to avoid misuse of subpoena power, and a duty on
the court to protect non-parties from undue burden. See Fed. R. Civ. P. 45 advisory
committee's note to 1991 amendment (amendment’s purpose was to “enlarge the protections
afforded persons who are required to assist the court by giving information or evidence” and
clarify that “[t]he liability of the attorney [for misuse of the subpoena power] is correlative to the
expanded power of the attorney to issue subpoenas”).

Because non-parties are “powerless to control the scope of litigation and discovery,” they
“deserve extra protection from the courts.” United States v. Columbia Broad. Sys., Inc., 666
F.2d 364, 371 (9th Cir. 1982); High Tech Med. Instrumentation, Inc. v. New Image Indus., Inc.,
161 F.R.D. 86, 88 (N.D. Cal. 1995); see also In re NCAA Student-Athlete Name & Likeness
Licensing Litig., No. 09-CV-01967 CW NC, 2012 WL 4846522, at *2 (N.D. Cal. Aug. 7, 2012)
(“Both the language of Rule 45(c)(1) and that of the Ninth Circuit in C.B.S. make it clear that
sanctions are appropriate if the subpoenaing party fails to take reasonable steps to avoid
imposing an undue burden on a third party.”).
        Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 32 of 37




Stuart A. Davidson
April 7, 2020
Page 2


Plaintiffs’ Subpoena to ISSF does not comply with these threshold standards and seeks to
impose obligations far beyond the requirements of the Federal Rules of Civil Procedure.

The complaint in this litigation seeks relief for consumer fraud resulting from Chicken of the
Sea’s alleged failure to disclose dolphin mortality incurred while sourcing tuna for end-user
products bearing the “Dolphin Safe” logo. ISSF’s mission and objectives are not relevant to
these claims or potential defenses in this litigation.

ISSF does not independently conduct scientific research regarding dolphin mortality, monitor
compliance with the Dolphin Safe logo or Dolphin Protection Consumer Information Act
(DPCIA), or engage in the marketing or sale of tuna products.

ISSF is a 501(c)(3) nonprofit foundation that conducts and facilitates science-based initiatives
for the long-term conservation and sustainable use of global tuna stocks, reducing bycatch and
promoting tuna ecosystem health. ISSF’s primary activities include: (1) supporting Regional
Fisheries Management Organizations (RFMOs) in achieving their objectives of tuna stock and
ecosystem conservation; (2) advocating for science-based management measures that promote
sustainable tuna stocks and ecosystems; (3) promoting scientific analysis of maximum
sustainable yields of targeted tuna stocks that support the health of the marine ecosystem; and
(4) providing scientific resources to support certification programs that meet the United Nations
Food and Agriculture Organization eco-labeling guidelines. ISSF also reports the results of
independent audits conducted of participating companies measured against Conservation
Measures the ISSF Board has passed in these areas. See Advancing Sustainable Tuna
Fisheries, https://iss-foundation.org/download-monitor-demo/download-info/advancing-
sustainable-tuna-fisheries-a-five-year-plan (last accessed Apr. 7, 2020).

As a 501(c)(3) organization, ISSF is obligated to meet Internal Revenue Service disclosure
requirements, including submitting annual, publicly available Form-990 returns that describe
ISSF’s mission, service accomplishments, governing body and policies, and financial activity.
And ISSF ensures that materials relevant to its mission and objectives are accessible to the
public through its website, including the following:

    •   Governance documents describing the ISSF staff, Board of Directors, bylaws, strategic
        plan, committees, and past and present annual reports (Governance, https://iss-
        foundation.org/who-we-are/governance/ (last accessed Apr. 6, 2020));
    •   List of participating companies (Participating Companies: Partners in Sustainability,
        https://iss-foundation.org/who-we-are/participating-companies/ (last accessed
        Apr. 6, 2020));
    •   Description of and resources relating to each ISSF area of focus (tuna conservation,
        bycatch, illegal fishing, and capacity management) (Areas of Focus, https://iss-
        foundation.org/what-we-do/areas-of-focus/ (last accessed Apr. 6, 2020));
    •   Interactive and customizable stock status tool that collects historical data from 2011
        through March 2020 assessing the health of 23 commercial tuna stocks worldwide
        (Interactive Stock Status Tool, https://iss-foundation.org/about-tuna/status-of-the-
        stocks/interactive-stock-status-tool/ (last accessed Apr. 6, 2020));


SMRH:4821-0879-2248.1                           -2-
          Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 33 of 37




Stuart A. Davidson
April 7, 2020
Page 3


      •   RFMO position statements (Position Statements, https://iss-foundation.org/what-we-
          do/influence/position-statements/download-category/position-statements/?orderby=date
          (last accessed Apr. 6, 2020));
      •   ISSF Conservation Measures and commitments, participating company compliance and
          audit reports, and the ISSF Proactive Vessel Register (Verification, https://iss-
          foundation.org/what-we-do/verification/ (last accessed Apr. 6, 2020));
      •   Interactive tool designed for fishery improvement projects (FIPs) that matches ISSF
          resources to Marine Stewardship Council (MSC) Performance Indicators (Fisheries
          Improvement, https://iss-foundation.org/what-we-do/fisheries-improvement/ (last
          accessed Apr. 6, 2020)); and
      •   Publications including technical and meeting reports, non-entangling fish aggregating
          device (FAD) resources, skipper and observer guidebooks, RFMO best practices
          snapshots, and NGO Tuna Forum guides (Knowledge and Tools, https://iss-
          foundation.org/knowledge-tools/ (last accessed Apr. 6, 2020)).

These materials are therefore already accessible to plaintiff.

ISSF is not a certification body, is not related to any certification body, and does not conduct
sales or marketing activities for tuna products or assist participating companies in those
activities.

ISSF has not conducted any research on the dolphin fishery and has no confidential data
specific to this fishery. All ISSF technical reports – including those that study bycatch – are
peer-reviewed publications that are available to the public.

ISSF led a Tuna-Dolphin workshop in connection with the Eastern Tropical Pacific (ETP) tuna
fishing practice of setting on dolphins, addressed by the U.S. Marine Mammal Protection Act
and DPCIA. The full results of that workshop are reported on ISSF’s website and already
available to the plaintiff. See Restrepo, Victor, Chair’s Report of the ISSF Tuna-Dolphin
Workshop, ISSF (Oct. 26, 2012), https://iss-foundation.org/download-monitor-demo/download-
info/chairs-report-of-the-issf-tuna-dolphin-workshop/.

Notably it does not appear Plaintiffs’ complaint is based on this ETP issue.

II.       The Subpoena Seeks Documents That Are Not Relevant to Any Claim or Defense
          in This Litigation: Request Nos. 1-2, 4-8, and 10-13

ISSF objects to the Subpoena to the extent it calls for documents that are not relevant to any
claims or defenses in this litigation. See Fed. R. Civ. P. 26(b)(1) (“the scope of discovery is . . .
any nonprivileged matter that is relevant to any party's claim or defense and proportional to the
needs of the case”). At issue in Plaintiffs’ complaint is whether Chicken of the Sea engaged in
consumer fraud by using the “Dolphin Safe” logo on its end-user tuna products.

Subpoena Request Nos. 1-2, 4, and 10-13 seek documents relating to ISSF’s relationship with
Chicken of the Sea, StarKist, or Bumble Bee (the “Tuna Companies”); ISSF’s role in the
marketing or sale of sustainable tuna products; the Tuna Companies’ marketing or sale of

SMRH:4821-0879-2248.1                            -3-
        Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 34 of 37




Stuart A. Davidson
April 7, 2020
Page 4


sustainable tuna products; requests for MSC certification by any tuna company; and the United
States-Mexico international trade dispute before the World Trade Organization (WTO Matter
No.DS381). Subpoena Request Nos. 5-8 seek documents regarding FADs, bycatch, long lines,
and purse seine nets – all common concepts of commercial fishing that are not singularly
applicable to a particular species or fishery.

None of these topics inform or address Plaintiffs’ claims regarding dolphin mortality, compliance
with the DPCIA, or the preparation, marketing, or sale of “Dolphin Safe” tuna products, nor are
the requests limited to the dolphin mortality subject matter of the complaint.

III.    The Subpoena Seeks Documents Outside ISSF’s Control and/or Easily Available
        From Other Sources: Request Nos. 3-4 and 9-13

ISSF objects to the Subpoena’s request for documents that are not in the possession, custody,
or control of ISSF.

Subpoena Request Nos. 3-4 and 9-10 seek documents related to the Tuna Companies’
marketing or sale of dolphin-safe or sustainably sourced tuna. ISSF Conservation Measure 2.3
requires participating companies to identify species of tuna and ocean of capture on branded
products. See 2.3 Product Labeling by Species and Area of Capture, https://iss-
foundation.org/what-we-do/verification/conservation-measures-commitments/traceability-data-
collection-2-3-product-labeling-by-species-and-area-of-capture/ (last accessed Apr. 7, 2020).
ISSF does not conduct sales or marketing activities for participating companies or assist in the
marketing or sale of any commercial good.

Subpoena Request Nos. 11-12 seek documents that are outside ISSF’s control or freely
available from sources other than ISSF, including public sources. Those Requests seek “all
documents” related to requests by Pacifical or any other tuna company for MSC
certification. ISSF does not assess or certify fisheries. ISSF prepares publicly available
scientific and technical reports that companies may choose to use as guidance in seeking MSC
certification, and engages as a stakeholder in MSC assessments of tuna fisheries.
ISSF submits all stakeholder comments through the MSC process, and understands that MSC
makes such comments available to the public. See Track A Fishery, https://fisheries.msc.org/
(last accessed Apr. 6, 2020).

Subpoena Request No. 13 seeks documents related to WTO Matter No. DS381. ISSF was not
a party to and did not participate in this matter.

To the extent relevant documents responsive to Subpoena Request Nos. 3-4 and 9-13 exist,
they are more readily available from parties to this litigation and/or other non-parties.

IV.     Plaintiffs’ Requests Are Overbroad and Unduly Burdensome: Definitions and
        Request Nos. 3-13

ISSF objects to Subpoena definitions and requests that are overbroad and unduly burdensome.


SMRH:4821-0879-2248.1                          -4-
         Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 35 of 37




Stuart A. Davidson
April 7, 2020
Page 5


The Subpoena defines “ISSF,” “Bumble Bee,” “Chicken of the Sea,” and “StarKist” to include
predecessors, subsidiaries, affiliates, and past and present directors, officers, employees,
agents, representatives, employees, consultants, attorneys, joint venture or partner entities, and
anyone else acting on their behalf. ISSF does not have the resources available to determine
each organization and individual that falls under these definitions, nor do the Federal Rules of
Procedures require ISSF to make such a determination.

The eleven-year “Relevant Time Period” defined in the Subpoena is also overbroad. It extends
far beyond the scope of the applicable statute(s) of limitation and Class Period defined in
Plaintiffs’ Second Amended Complaint, and includes documents prepared before and after the
defined time period.

Subpoena Request Nos. 5-8 seek “all documents” related to “FADs,” “bycatch,” “long lines” and
“purse seine nets.” These requests are so broad as to cover nearly every effort and objective
that ISSF undertakes in furtherance of its science-based and advocacy initiatives regarding
global tuna stocks, without any limitation to the dolphin mortality question that is the subject
matter of the complaint.

Subpoena Request Nos. 3-4 and 9-13 seek documents that are outside ISSF’s control and/or
are easily available from other sources. It is unduly burdensome to require ISSF to search for
documents that are publicly available, or in the custody of parties to this litigation and/or other
non-parties.

ISSF is a nonprofit foundation with nine staff members, the majority of whom are scientists.
ISSF does not have an in-house legal department, and does not have the resources available to
prepare a response with no relevance to the claims and defenses at issue in this litigation.

V.       ISSF Objects to Every Definition, Instruction, and Request to the Extent It
         Otherwise Purports to Exceed the Scope of Federal Civil Discovery: All
         Definitions, Instructions, and Requests

ISSF further objects to the Subpoena to the extent that any definition, instruction, or request
purports to:

     •   Call for the disclosure of privileged or immune information, including without limitation
         information subject to the attorney-client privilege, work product doctrine, or any other
         privilege or immunity from discovery;

     •   Seek documents or information regarding conduct outside the statute of limitations;

     •   Call for the disclosure of trade secret or other confidential research, development, or
         commercial information; or

     •   Seek information the disclosure of which would violate the privacy rights of a third party.



SMRH:4821-0879-2248.1                             -5-
        Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 36 of 37




Stuart A. Davidson
April 7, 2020
Page 6


Sincerely,




Dylan Ballard
for SHEPPARD, MULLIN, RICHTER & HAMPTON LLP

cc:     Michael P. A. Cohen
        Molly Lorenzi




SMRH:4821-0879-2248.8




SMRH:4821-0879-2248.1                 -6-
     Case 3:19-cv-02562-WHO Document 74 Filed 05/27/20 Page 37 of 37




 1                                      CERTIFICATE OF SERVICE

 2             I hereby certify that on May 27, 2020, I authorized the electronic filing of the foregoing

 3 with the Clerk of the Court using the CM/ECF system which will send notification of such filing

 4 to the e-mail addresses denoted on the attached Electronic Mail Notice List, and I hereby certify

 5 that I caused to be mailed the foregoing document or paper via the United States Postal Service to

 6 the non-CM/ECF participants indicated on the attached Manual Notice List.

 7             I certify under penalty of perjury under the laws of the United States of America that the

 8 foregoing is true and correct. Executed on May 27, 2020.

 9
                                                        s/ Stuart A. Davidson
10                                                      STUART A. DAVIDSON
11                                                      ROBBINS GELLER RUDMAN
                                                          & DOWD LLP
12                                                      120 East Palmetto Park Road, Suite 500
                                                        Boca Raton, FL 33432
13                                                      Telephone: 561/750-3000
                                                        561/750-3364 (fax)
14                                                      sdavidson@rgrdlaw.com
15

16

17

18
19

20

21

22

23

24

25

26

27

28
     JT. DISC. DISPUTE STMT RE: SUBP. DUCES TECUM TO NON-PARTY ISSF - 3:19-cv-02562-WHO                     -
     Cases\4839-0443-5901.v1-5/27/20
